CATES, Presiding Judge.
Ordinance breach for exhibiting an obscene film.
The film was seized as an incident to the arrests of the projectionist and manager of the cinema. No copy was made. No adversary proceeding for a judicial determination was available following seizure. A provision for a hearing before seizure in Ordinance 41-085 had been repealed.
We remand to the trial court to ascertain the applicability of Heller v. New York (1973) 413 U.S. 483, 93 S.Ct. 2789, 37 L.Ed.2d 745, and cases therein cited.
Remanded with directions.
All the Judges concur.